708 N.W.2d 436 (2006)
474 Mich. 1055
Kathryn MEKLIR, Trustee of the Kathryn Meklir Revocable Living Trust, James Ginzler, Hillary Shaw, Trustee of the Hillary Shaw Revocable Living Trust, Linda Winkelman, individually and as parent and guardian of Jacklyn Winkelman and Julie Winkelman, Roger Winkelman, individually and as parent and guardian of Jacklyn Winkelman and Julie Winkelman, Brenda Worth Passer, Sandford Passer, Norman Hubert, Esther Hubert, Wendy Hubert, Ira Mondry, Rex Lanyi, and Kolman Verona, Plaintiffs-Appellees, Cross-Appellants,
v.
Stanley G. FELDMAN, and Stanley Ltd., Inc., Defendants-Appellants, Cross-Appellees, and
J.C. Penney Company, Inc., Defendant-Appellee, Cross-Appellee, and
Robert Ball, individually and d/b/a RJB Sales, Inc., Defendants.
Docket No. 129296 & (74), COA No. 253089.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the July 5, 2005 judgment *437 of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. This order is without prejudice to defendants Stanley G. Feldman's and Stanley Ltd., Inc.'s right to contest the total amount of plaintiffs' damages.